EXHIBIT 99.1 Northern Oil and Gas, Inc. Announces Appointment of Deloitte & Touche LLP as Independent Registered Public Accounting Firm WAYZATA, MINNESOTA April 28, 2011 Northern Oil and Gas, Inc. (NYSE/AMEX: NOG) (“Northern Oil”) announced today that on April 26, 2011, the Audit Committee of the Board of Directors approved the engagement of Deloitte & Touche LLP (“Deloitte”) as Northern Oil’s independent registered public accounting firm for the fiscal year ended December31, 2011. As a result, Northern Oil dismissed its former independent registered public accounting firm, Mantyla McReynolds LLC (“Mantyla McReynolds”). Chief Executive Officer Michael Reger commented, “With the significant growth Northern Oil has experienced in the past four years, we believe the addition of a big four accounting firm, coupled with our petroleum engineering firm Ryder Scott Co LP, provides Northern Oil a sound foundation for continued success in the years to come.Northern Oil is excited to welcome Deloitte as its new auditors and appreciates the commitment and accounting expertise provided by Mantyla McReynolds in the past.” ABOUT NORTHERN OIL AND GAS Northern Oil and Gas, Inc. is an exploration and production company based in Wayzata, Minnesota. Northern Oil’s core area of focus is the Williston Basin Bakken and Three Forks trend in North Dakota and Montana.More information about Northern Oil and Gas, Inc. can be found at www.northernoil.com. SAFE HARBOR This press release contains forward-looking statements regarding future events and our future results that are subject to the safe harbors created under the Securities Act of 1933 (the “Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”). All statements other than statements of historical facts included in this report regarding our financial position, business strategy, plans and objectives of management for future operations and industry conditions are forward-looking statements. When used in this report, forward-looking statements are generally accompanied by terms or phrases such as “estimate,” “project,” “predict,” “believe,” “expect,” “anticipate,” “target,” “plan,” “intend,” “seek,” “goal,” “will,” “should,” “may” or other words and similar expressions that convey the uncertainty of future events or outcomes. Items contemplating or making assumptions about, actual or potential future sales, market size, collaborations, and trends or operating results also constitute such forward-looking statements. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our Company’s control) that could cause actual results to differ materially from those set forth in the forward-looking statements, including the following, general economic or industry conditions, nationally and/or in the communities in which our Company conducts business, changes in the interest rate environment, legislation or regulatory requirements, conditions of the securities markets, our ability to raise capital, changes in accounting principles, policies or guidelines, financial or political instability, acts of war or terrorism, other economic, competitive, governmental, regulatory and technical factors affecting our Company’s operations, products, services and prices. We have based these forward-looking statements on our current expectations and assumptions about future events. While our management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks, contingencies and uncertainties, most of which are difficult to predict and many of which are beyond our control. CONTACT: Investor Relations Erik Nerhus 952-476-9800
